Per Curiam:
The Association of the Bar of the City of New York having filed a petition showing that the respondent was duly convicted in the United States District Court for the Southern District of New York on May 24, 1919, of a felony, to wit, using the mails to promote fraud, and the petition and notice to appear and answer having been duly served on respondent, and said respondent having failed to appear or answer, he is, in accordance with the provisions of section 477 of the Judiciary Law,* upon said conviction, disbarred. Present—■ Clarke, P. J., Laughlin, Dowling, Merrell and Philbin, JJ. Respondent disbarred. Settle order on notice.

 See, also, Judiciary Law, § 88, subd. 3.— [Rep.